      Case 1:20-cv-03197-PGG-SDA Document 17 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Miguel Peral, on behalf of himself and FLSA                              7/20/2020
 Collective Plaintiffs,
                                                            1:20-cv-03197 (PGG) (SDA)
                               Plaintiff,
                                                            ORDER
                   -against-

 Tower157, LLC et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 16.) The

parties (or, if no defendants have appeared in the case, only the plaintiff shall appear for a

Telephone Conference on Tuesday July 28, 2018 at 11:00 a.m. to discuss the status of this case.

Plaintiff shall be prepared to discuss any efforts made to serve Defendants with the Complaint.

At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479)

and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              July 20, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
